Citation Nr: 0814958	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-02 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Mark Lippman, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied service connection on the 
basis that the veteran had not submitted new and material 
evidence to substantiate his claim.  In July 2005, the Board 
reopened the claim but denied service connection on the 
merits and the veteran appealed.  

In July 2007, the veteran's counsel advised the Court of 
Appeals for Veterans Claims that the veteran had died in 
April 2007.  In August 2007, the court of appeals set aside 
the Board's decision with respect to the matters appealed to 
the court and dismissed the appeal.    


FINDINGS OF FACT

1.  The veteran, who is the appellant in this case, served on 
active duty from November 1942 to February 1946.  

2.  Documentation in the veteran's claims folder shows that 
the appellant died in April 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1106, 20.1302 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


